OPINION — AG — QUESTION(1): IS THE ONE HALF MILL AD VALOREM TAX LEVY FOR LIBRARY PURPOSE AUTHORIZED BY 65 Ohio St. 1961 65 [65-65], INCLUDED IN THE 10 MILL CONSTITUTIONAL LIMIT FOR OPERATION OF COUNTY GOVERNMENT UNDER ARTICLE X, SECTION 9
OF THE OKLAHOMA CONSTITUTION? — YES, IT IS WITHIN THE TEN MILL LIMIT, QUESTION(2): IF THE ONE HALF MILL IS INCLUDED IN THE 10 MILL CONSTITUTIONAL LIMITATION, DOES 65 Ohio St. 1961 65 [65-65], MERELY AUTHORIZE THE COUNTY EXCISE BOARD TO ALLOCATE ONE HALF MILL TO THE COUNTY CIRCULATING LIBRARY? — AFFIRMATIVE  CITE:  62 Ohio St. 1961 331 [62-331] (HARVEY CODY)